Citation Nr: 1228669	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  06-24 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for hemorrhoids.

2. Entitlement to a compensable rating for chronic folliculitis of the scalp.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. B. Armstrong, Associate Counsel
INTRODUCTION

The Veteran had active service from September 1981 until March 1993. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  During the pendency of this appeal, jurisdiction was transferred to the RO in Montgomery, Alabama. 

The Veteran was afforded a hearing in February 2011 before the undersigned Acting Veterans Law Judge. The transcript of the hearing is of record.  In June 2011 the Board remanded the case for additional development.  The Board has reviewed all evidence in the claims file, and in the "Virtual VA" electronic claims file.  


FINDINGS OF FACT

1. At no time during the appeal period have the Veteran's hemorrhoids been manifested by persistent bleeding and with secondary anemia, or with fissures.  

2. At no time during the appeal period has the Veteran's chronic folliculitis of the scalp been manifested by deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face, at least five percent of his body or an exposed area, or one characteristic of disfigurement (for VA purposes).  


CONCLUSIONS OF LAW

1. A rating in excess of 10 percent for hemorrhoids is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code (Code) 7336 (2011).

2. A compensable rating for scalp folliculitis is not warranted.  38 U.S.C.A. §§  1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7 (2011); 38 C.F.R. §  4.119, Diagnostic Codes (Codes) 7800-7806, 7828 (2008, 2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to its initial adjudication.  A July 2004 letter explained the evidence necessary to substantiate his claims and the evidence VA was responsible for providing, and informed him of rating and effective date criteria.  It is not alleged that notice in this case was less than adequate.

The Veteran's pertinent treatment records have been secured (the RO also secured updated VA outpatient treatment records pursuant to the Board's June 2011 remand instructions).  The RO arranged for a VA examination in August 2010.  That examination is adequate as the examiner expressed familiarity with the history of the Veteran's disabilities, and conducted a thorough physical examination of the Veteran, noting all findings necessary for proper adjudication of the claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

The Veteran's representative requested a more contemporaneous VA examination in the July 2012 brief.  The Board nevertheless observes that the Veteran has not presented specific assertions of any increase in severity of either disability since the last examination.  There is accordingly no basis for reexamination, as the length of time since the last examination, in and of itself, does not warrant a further examination.  See VAOPGCPREC 11-95 (April 7, 1995).

Legal Criteria, Factual Background, and Analysis

In general, disability evaluations are determined by the application of a Schedule of Ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities which are rated according to the specific criteria therein.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

In a claim for an increased rating, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

On a July 2004 VA examination, the Veteran reported that he had frequent bleeding and occasional prolapse due to hemorrhoids, especially on bowel movements.  He denied fecal leakage or a sphincter control problem and had been using suppositories and Preparation H for flare-ups.  Rectal examination revealed external skin tags around his anal opening and external and internal hemorrhoids which were slightly uncomfortable.  There was no evidence of active bleeding, prolapse, anemia, or fissures.  The diagnosis was moderate external and internal hemorrhoids, currently active, with occasional prolapse.  

On July 2004 VA examination the Veteran reported occasional flare-ups of scalp folliculitis about one to two times per year.  The examiner noted that his skin was currently free of any active disease.  The diagnosis was recurrent folliculitis of the scalp, currently stable.  

An August 2006 VA outpatient treatment record notes that the Veteran was having some problems with his hemorrhoids.  He reported that the hemorrhoids got inflamed and flared-up and that he used over the counter medications.  A rectal examination showed some external hemorrhoids.  

A September 2009 letter from P.M., MD notes that the Veteran had a few diverticuli and grade II to grade III hemorrhoids.  

On August 2010 VA examination the Veteran reported that he did not have any hemorrhoid surgery but that hemorrhoids protruded during bowel movements and that he had to push them in, with flare-ups about three times per year lasting about two weeks (with pain and swelling).  He had bright red bleeding during bowel movements and used preparation H and sitz baths.  He reported intermittent sores on his scalp which dried up and formed scabs occurring several times per year.  He noted that his worst episode was more than a year ago requiring antibiotics.  The examiner noted that the Veteran did not have any lesions at the time of examination other than feeling some bumps on his scalp.  The examiner noted no active lesions or folliculitis of the scalp but scattered scarring of one to two millimeters with two or three nontender papules without drainage or abscess.  A rectal examination revealed no fistula, fissure, or protruding hemorrhoids.  The rectum was boggy, swollen, and tender consistent with internal hemorrhoids.  There was no tenesmus, fecal leakage, blood, or prolapse and sphincter tone was normal.  The diagnoses were internal hemorrhoids and residual scars, folliculitis, mild.  

A September 2010 VA outpatient treatment record notes that the Veteran reported severe hemorrhoids, no past history of surgery, no constipation, and use of medications and suppositories.  He could not do any lifting on the job but had a seated job in a cushioned chair.  He also reported a scalp problem with flare-ups that he treated with medicated shampoo.  He denied nausea, vomiting, diarrhea, or melena but endorsed constipation and occasional hematochezia with hemorrhoids and on tissue.  The Veteran's scalp was without obvious lesions but some pits noted.  The assessment was hemorrhoids and constipation and scalp dermatosis (not active currently).   

At the February 2011 Travel Board hearing the Veteran testified that he used medications on a daily basis for hemorrhoids, experienced bleeding and discomfort, could not lift or do prolonged standing at work, and that he was limited in his activities.  He reported that he used medicated scalp shampoo daily and that he occasionally had bleeding and puss from his scalp, sometimes requiring antibiotics when inflamed.  He noted that sometimes his "whole head" would break out.   

A February 2011 private outpatient treatment record notes that the Veteran's chief complaint was hemorrhoids which were painful and bleeding and worse when standing.   

Hemorrhoids rating

The Veteran's service-connected hemorrhoids are currently rated at 10 percent under Code 7336.  A 20 percent evaluation is assigned for external or internal hemorrhoids, with persistent bleeding and with secondary anemia, or with fissures.  A 10 percent evaluation is assigned for hemorrhoids, large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A noncompensable evaluation is assigned for mild or moderate hemorrhoids.  38 C.F.R. § 4.114.

The evidence of record does not show that the Veteran's hemorrhoids were manifested by persistent bleeding and with secondary anemia, or with fissures at any time during the appeal period.  Although occasional bleeding was noted, on VA examinations, there was no notation of persistent bleeding, anemia, or fissures.  The medical evidence of record does not show nor is it alleged that the Veteran had anemia or fissures during the appeal period.  Accordingly, a rating in excess of 10 percent for hemorrhoids is not warranted.



Scalp folliculitis rating

The Veteran's chronic folliculitis has been evaluated as 0 percent disabling pursuant to Code 7828 (for acne).  The current noncompensable rating contemplates superficial acne (comedones, papules, pustules, superficial cysts) of any extent; whereas a 10 percent rating contemplates deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck or deep acne other than on the face and neck; and a 30 percent rating contemplates deep acne affecting 40 percent or more of the face and neck.  This code section also contemplates rating as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending  upon the prominent disability.

As of October 23, 2008, revised provisions for evaluating scars were enacted.  This new regulation, however, indicates that the revised provisions are applicable only to claims received on or after October 23, 2008.  (A veteran rated before such date under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805 may request review under these clarified criteria, irrespective of whether the disability has worsened since the last review, per 73 Fed. Reg. 54708 (Sept. 23. 2008).)  Accordingly, these revisions do not apply to the present case.  73 Fed. Reg. 54708 (Sept. 23. 2008).  Rather, the Veteran's claim will be considered solely under the criteria effective as of the date of the claim (here 2004).

Under the previously extant provisions of Diagnostic Code 7800, effective from August 30, 2002, eight "characteristics of disfigurement" were set forth for evaluation purposes.  These include: (1) a scar of five or more inches (13 or more cm.) in length; (2) a scar of at least one-quarter inch (0.6 cm.) wide at the widest part; (3) surface contour of the scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Correspondingly, a minimum 10 percent evaluation was warranted for scars of the head, face, or neck with one characteristic of disfigurement.  

A 30 percent evaluation was assigned in cases of visible or palpable tissue loss and either gross distortion or asymmetry of one feature or a paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement.

A 50 percent evaluation was warranted in cases of visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with four or five characteristics of disfigurement.

An 80 percent evaluation was warranted in cases of visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with six or more characteristics of disfigurement.

Diagnostic Codes 7801 and 7802 concerned scars other than the head, face, or neck and are not for application in this case.  Diagnostic Code 7803 allowed for a maximum 10 percent evaluation for superficial and unstable scars.  Under Diagnostic Code 7804, a superficial scar that is painful upon examination warranted a maximum 10 percent evaluation.  Diagnostic Code 7805 concerned scars causing limitation of function of an affected part and is not applicable in cases involving the scalp.

Both VA examinations during the appeal period (and a VA outpatient treatment record) note that the Veteran's scalp folliculitis was not in an active state.  The August 2010 VA examination noted the Veteran to have some very small areas of scarring.  As there were no active outbreaks, a compensable under the noted Diagnostic Codes is not warranted.  While the Veteran reported flare-ups occasionally, it is not shown by the medical evidence of record or otherwise alleged that the flare-ups were manifested by deep acne (deep inflamed nodules and pus-filled cysts) or characteristics of disfigurement and such disability picture is not shown by the medical evidence during the appeal period.  The scarring noted on examination was not disfiguring.  

The Board has also considered Diagnostic Code 7806 (dermatitis or eczema), but there is no evidence of involvement of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  

The Board is aware that the Veteran has reported additional symptoms of his folliculitis.  Such lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  However, the Veteran has not supported that report of symptoms with photographs or other records of medical treatment.  Accordingly, the Board finds his lay contentions to be substantially outweighed by the detailed VA examination findings described above. 

Simply put, the manifestations of the scalp lesions do not meet the criteria for a compensable rating at any time during the appeal period.  Accordingly, a compensable rating for scalp folliculitis is not warranted.  

Other considerations

The ratings assigned during the pendency of the appeal contemplate the disability picture for the entire appellate period, and at no point have the criteria for a higher rating been met.  Accordingly, "staged" ratings are not warranted in this case.

The Board has also considered whether referral for extraschedular consideration is warranted.  There is no objective evidence of symptoms of and/or impairment due to hemorrhoids and scalp folliculitis not encompassed by the schedular rating assigned.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008). 

Finally, as the Veteran is employed (per his hearing testimony) and has not alleged unemployability due to his service-connected hemorrhoids or scalp folliculitis, the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 


ORDER

A rating in excess of 10 percent for hemorrhoids is denied.

A compensable rating for folliculitis of the scalp is denied.


____________________________________________
                                        A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


